%0%-IS
                                 ELECTRONIC RECORD




COA#       05-13-01186-CR                        OFFENSE:        22.01


           Andre D. Berry v. The State of
STYLE:     Texas                                 COUNTY:         Collin

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    380th Judicial District Court


DATE: 06/10/15                     Publish: NO   TC CASE #:      380-82821-2012




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    Andre D. Berry v. The State of Texas        CCA#:               gat-/*"
           PRO SE.                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
         figyv^                                       JUDGE:

DATE:       ///? j/^J/S'                              SIGNED:                            PC:_

JUDGE:       S^     Uyt^ysYis*                        PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD